PER CURIAM.
This is another criminal matter involving the ex post facto application of Section 27.3455, Florida Statutes (1985). We strike from so much of the appellant’s sentence the provision that provides for community service, and as we have previously done we certify the following question to the Florida Supreme Court, to wit:
“Does the application of Section 27.3455, Florida Statutes (1985) to crimes committed prior to the effective date of the statute violate the ex post facto provisions of the constitutions of the United States and of the State of Florida, or does the statute merely effect a procedural change as is permitted under State v. Jackson, 478 So.2d 1054 (Fla.1985)?”
Therefore the sentence under review, as modified, be and the same is hereby affirmed.